No. 87-127
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                       1987



VIRGIL and BARBARA BURNS,
                Plaintiffs and Appellants,
       -vs-
JIM HINMAN,
                Defendant and Respondent.




APPEAL FROM:    District Court of the Twentieth Judicial District,
                In and for the County of Lake,
                The Honorable C. B. McNeil, Judge presiding.
COUNSEL OF RECORD:
       For Appellant:
                Manley, Smith   &    Dupuis; James A. Manley, Polson,
                Montana
       For Respondent :
                M. Richard Gebhardt, Ronan, Montana




                          -          *#
                                       Submitted on Briefs:




                                       &
                                         Decided:




                                       Clerk
                                                    il
                                                                 Aug. 20, 1987
                                                         October 29, 1987
Mr. Justice Fred J. Weber delivered the Opinion of the Court.


     Plaintiffs Burns sued Mr. Hinman for breach of a haying
contract.    The District Court for the Twentieth Judicial
District, Lake County, concluded that plaintiffs had proven
breach, but had failed to prove that Mr. Hinman caused their
damages.   It ordered that plaintiffs take nothing by their
complaint and awarded Mr. Hinman his costs of suit.        We
affirm.
     The issues are:
     1. Did the District Court err in denying plaintiffs
consequential damages for their lost second hay crop?
     2. Did the District Court err in denying plaintiffs
recovery for damages to their tractor?
     In the spring of 1985, the parties entered an oral
agreement that Mr. Hinman would cut and bale the Burns' first
hay cutting of the year. Mr. Hinman is in the business of
custom farming other people's land. Mr. Hinman had cut the
Burns' hay in the previous year, and was familiar with the
Burns' hay operation. He was also familiar with the Burns'
summer schedule of conducting ten-day pack trips into the Bob
Marshall Wilderness.
     The parties agreed that the cutting and baling would be
done by July 10. However, because he got a late start and
because of equipment problems, Mr. Hinman did not actually
complete the cutting and baling until July 20. By that time,
the crew which the Burns had hired to stack the bales had
returned to the Bob Marshall. The Burns asked Mr. Hinman to
get someone to put the hay up, and Mr. Hinman agreed that he
would try. Mr. Hinman hired three high school age boys who
stacked approximately 40 acres of the 100 acres to be
stacked. The Burns returned from the Bob Marshall August 3
and completed the hay stacking with their own crew.
     Mr. Hinman presented the Burns with a $1,507 statement
for the swathing, baling, and stacking he had done.      Mrs.
Burns gave Mr. Hinman a check for $750 on August 3, but later
stopped payment on the check. Mr. Hinman obtained a justice
court default judgment for his work.     The Burns have paid
that judgment.   The Burns filed their own suit in justice
court, alleging that the late harvest of their first hay crop
prevented them from harvesting a second hay crop that year.
They also alleged damages to their tractor while it was under
Mr. Hinman's control. The Burns obtained judgment of $3,500
in justice court.    Mr. Hinman appealed to district court.
     The District Court ruled that the Burns had "failed to
prove that the ten-day delay in the comp1.etion of the
swathing and baling by [Mr. Hinman] was the cause of [the
Burns] not getting a second cutting of hay in 1985." It also
ruled that the record failed to establish that Mr. Hinman
bore any fault for the damages to the Burns' tractor. The
court therefore ordered that the Burns take nothing by their
complaint.
                              I
     Did the District Court err in denying plaintiffs conse-
quential damages for their lost second hay crop?
     The District Court found
    [tlhat the Plaintiffs failed to prove that the
    failure to get a second cutting of hay in 1985 was
    caused by Defendant not completing the swathing and
    baling until July 20, 1985 rather than July 10,
    1985 according to the terms of their oral
    agreement.
The District Court's findings will be affirmed if they are
supported by substantial credible evidence.       Cameron v.
Cameron (1978), 179 Mont. 219, 227, 587 P.2d 939, 944. Where
the evidence conflicts, the trial judge's resolution of those
conflicts will not be disturbed unless there is a clear
preponderance of evidence against the court's findings.
Cameron, 587 P.2d at 944.
     The record contains conflicting evidence on this issue.
Mr. Burns testified at trial that the delay in harvesting and
stacking his first hay crop caused his second crop to dry up
from not being irrigated during the delay.       However, Mr.
Hinman was not obligated under the parties' oral contract to
stack the hay. Therefore, only ten days of delay is attrib-
utable to Mr. Hinman's late performance under the contract.
Mr. Burns admitted that no second cutting was made off the
fields in 1984, either. Mr. Hinman offered his opinion that
the Burns should have started watering on each field as soon
as the hay bales were picked up, instead of waiting until the
bales were picked up from all the fields before beginning any
watering. Further, Mr. Hinman testified that he had finished
harvesting and stacking the Burns' hay in 1984 on approxi-
mately the same date as he finished in 1985.
     We conclude that substantial evidence supports the
District Court's finding that there was a failure to prove
that the absence of a second crop in 1985 was a result of
delay caused by Mr. Hinman.

     Did the District Court err in denying plaintiffs recov-
ery for damages to their tractor?
     The District Court found that
     Plaintiffs' evidence established that approximately
     $981.00 in damages were done to their tractor, but
     the record does not establish by any preponderance
     of the evidence as to who caused the damages or
     that there was any fault on the part of the
     Defendant.
Again, the issue is whether substantial evidence supports
this finding, on which there was conflicting testimony.
     The damages to the tractor included a dent in one side
which prevented a door from operating properly, broken win-
dows, and a broken steering wheel. Although Mr. Burns testi-
fied that it appeared the tractor had been dented in a
collision with his haying wagon, Mr. Hinman testified that
the position of the dent on the tractor was not consistent
with such an explanation.    Mr. Burns admitted that persons
other than Mr. Hinman could have had access to the tractor
during the relevant time. One of the high school boys hired
by Mr. Hinman testified the door wouldn't close on the trac-
tor when they first used it. The boys denied breaking win-
dows in the tractor, although they did admit that one window
accidentally broke while they were haying on rough ground.
The Burns' mechanic admitted that he could not determine by
inspection exactly when the damage to the tractor occurred.
     We conclude that substantial evidence supports the lower
court's finding that damages to the tractor were not proven
to be Mr. Hinman's fault. The District Court did not err.
     A £ firmed.